DETAILED ACTION
1.	This is in response to communications: RCE file 10/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021  has been entered.


Examiner's Amendment
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment 

In The Claims
Attached Claims amended by Examiner's Amendment. See attached AmendmentViaExamineramendment.

Allowable Subject Matter
2.	Claims  1, 3-8, 10-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
KRISHNAN et al. (US 2014/0281128 A1) and VENKITACHALAM et al. (US 2014/0029336 A1 ) are the closest prior art of record but they do not teach all the limitations of the claim 1, 8, and 15 (and associated dependent claims) as indicated in allowable subject matter (and incorporated in current amendment):
Regarding independent claim  1 (and dependent claims 3-7), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…performing a most probable bit operation to compare the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values to generate a most probable bit sequence corresponding to the data associated with the memory component; and causing the most probable bit sequence to be stored...”
Regarding independent claim  8 (and dependent claims 10-14), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach 
Regarding independent claim 15 (and dependent claims 17-20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…performing, by a processing device, a most probable bit operation to compare the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values to generate a most probable bit sequence corresponding to the data associated with the memory component ; and causing the most probable bit sequence to be stored…”
Based on amendments and arguments, all 112(a) rejections are withdrawn. Other rejections and objections are also withdrawn.
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 10/04/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach all limitations of independent claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)